Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 30, 2020 has been entered.  Claims 1-10, 12, 14-21, 23 and 25-30 are pending in this application, with claims 14-21 and 23 withdrawn from consideration as directed to a non-elected invention.  Thus, claims 1-10, 12 and 25-30 are examined herein.

Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 25, 27, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (U.S. Patent 4,090,889), in view of any of Driffort et al. (U.S. Patent 3,475,639), Miyamoto et al. (US 2010/0296253), or JP 59-179265 (and its English translation, as obtained from J-Plat Pat and attached hereto).
George col. 5, II. 32-45 disclose applying a coating containing graphite that is black in appearance to both sides of an aluminum alloy sheet (as in claims 3-5) followed by heating. George states that without the coating, the sheet will reflect 95% of infrared heat while with the coating will reflect about 5%, meaning “the degree of absorption of the absorbent for the radiation is greater than the degree of absorption of the workpiece for the radiation.”

With respect to claim 25, the examiner takes official notice of the fact that Al alloy 7029 (as used by George) contains 0.5-0.9% copper and 1.3-2.0% magnesium.  With respect to claim 27, George discloses bending after heating; see George col. 3, l. 34.  With respect to claim 28, George col. 4, l. 35 discloses infrared heating, and at least one embodiment of George (Table II, Sample # 1) involves heating to 5000F (2600C).
George does not disclose applying the graphite using a carrier medium that includes at least one of a hydrocarbon and an alcohol as required by the claims as amended, that such a medium includes at least one liquid and/or solid as recited in claim 7 as amended, or that the graphite has a grain size as recited in new claim 29.  However:
a) Each of Driffort, Miyamoto, and JP ‘265 are directed to methods that include coating aluminum alloys with a material including graphite, i.e. are in a related field of endeavor as George.  Each of the secondary references indicate that it was known in the art, at the time of filing of the present invention, to apply the graphite using a carrier medium as presently claimed.  See, for instance, Driffort col. 2, ll. 37-40, Miyamoto para. [0031], or the bottom portion of page 2 of the translation of JP ‘265.  In all such cases the carrier medium is clearly liquid.
b) With regard to graphite grain size, the mere recitation of a numerical parameter in an otherwise known process will generally result in patentability of a claim directed to that process, absent evidence of criticality of the numerical parameter.  In the present case, the numerical parameter does not appear to be critical to the invention, at least for the reason that it is recited 
Therefore, the disclosure of George et al., combined with any of Driffort et al, Miyamoto et al., or JP 59-179265 would have rendered a method as presently claimed obvious to one of ordinary skill in the art.

Claims 1, 2, 4-9, 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carsley et al. (U.S. Patent 8,211,251) in view of any of Driffort et al., Miyamoto et al., or JP 59-179265 (and its translation).
Carsley col. 3, II. 20-38 discloses applying a coating that “may include black or colored paint or graphite powder” (as in claims 4 and 5) to an aluminum alloy panel followed by heating the panel. The coating “increases the surface emissivity of the bare panel...and improves the rate of heat transfer by radiation”, which is considered to be in accord with the last two lines of instant claim 1.
With respect to claim 2, the prior art does not set forth any reason to believe the graphite of the prior art would not adhere to the aluminum alloy. Further, the prior art indicates that a reason to apply the absorbent is so that radiation will be absorbed during a heating step. Therefore, one of skill in the art would reasonably deduce that at least a sufficient amount of absorbent adheres to the panel of the prior art so that this occurs. In other words, the workable embodiments of the prior art would appear to be those in which absorbent is present on the panel during heating.
With respect to claims 6 and 7, Carsley col. 9, ll. 39-42 discusses an embodiment in which an absorbent is applied in the form of a powder suspended in a water solution and that the water evaporates after application. With respect to claim 8, Carsley col. 3, II. 35-38 discloses that the absorbent can be applied using any one of a number of techniques, including 
Carsley does not disclose applying the absorbent using a carrier medium that includes at least one of a hydrocarbon and an alcohol as required by the claims as amended, or that the graphite has a grain size as recited in new claim 29.  However, these aspects of the invention are considered to be at best obvious variants of the method disclosed by Carsley, for reasons discussed in item 4(a) and (b) supra.  Namely, the secondary references indicate the conventionality in the art of the presently claimed carrier medium when applying graphite to an aluminum alloy, and merely reciting a graphite grain size does not confer patentability to claim 29, particularly in view of the grain size disclosed by Driffort.
Thus, the disclosure of Carsley et al., combined with any of Driffort et al, Miyamoto et al., or JP 59-179265 would have rendered a method as presently claimed obvious to one of ordinary skill in the art.

Claims 1-4, 6-8, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10163415 (and its translation of record) in view of any of Driffort et al., Miyamoto et al., or JP 59-179265 (and its translation).
DE ‘415 discloses applying a black lubricant coating (as in instant claim 4) to an aluminum alloy workpiece followed by heating the workpiece. DE ‘415 para. [0011] states that the degree of reflection of the coating is higher than the degree of reflection of the untreated workpiece surface, in accord with the last two lines of instant claim 1.

With respect to claims 3 and 26, DE ‘415 para. [0016] discloses applying the absorbent to specific zones; to select zones that are on two different sides of the workpiece (as in claim 3) or to not apply absorbent to at least one portion of the workpiece (as in claim 26) are seen at best to be obvious variants of the prior art process. With respect to claim 6, DE ‘415 para. [0011] states that the color coating is removed in certain areas before heating. With respect to claim 8, DE ‘415 para. [0009] discloses that the coating is applied by means of a positionable spray head, taken to be equivalent to the presently claimed “nozzle”.  With respect to claim 27, line 174 of the translation of DE ‘415 discloses pressing of the workpiece.
DE ‘415 does not disclose applying the absorbent using a carrier medium that includes at least one of a hydrocarbon and an alcohol as required by the claims as amended, or that such a medium includes at least one liquid or solid as recited in claim 7.  However, Driffort, Miyamoto, and JP ‘265 all indicate the use of such a medium to be conventional in the art of applying coatings to aluminum alloy materials; see further explanation in item 4(a) supra.
Therefore, the disclosure of DE 10162415, combined with any of of Driffort et al., Miyamoto et al., or JP 59-179265 would have suggested a method as presently claimed to one of ordinary skill in the art.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. or Carsley et al., either of which in view of Thym et al. (U.S. Patent 3983889) or JP 2001-259554 (and its English translation, obtained from Espacenet and attached hereto).
Both George and Carsley (discussed supra) intend to use the aluminum alloys treated as discussed above as automotive body panels; see George col. 1, ll. 28-38 or Carsley col. 1, ll. 10-20.  It would therefore be imperative that they are clean and bright in appearance and free of foreign matter, and thus to remove the foreign matter added to those alloys in the prior art methods would have been considered an obvious step by one of skill in the art.  Thym and JP ‘554 indicate that it was known in the art, at the time of filing of the present invention, to remove foreign matter from aluminum alloys by spraying a cleaning agent under pressure which contains liquid and/or gaseous components.  See, for instance, the Abstract of Thym or para. [0008-0009] of JP ‘554.  The latter reference cleans the alloy after infrared heating, consistent with the prior art and with the present invention.
Thus, the disclosure of either George et al. or Carsley et al., combined with that of Thym et al. or JP 2001-259554, would have suggested a method as presently claimed to one of ordinary skill in the art.

8.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over George et al. in view of Carsley et al.
Claim 30 effectively combines the limitations of instant claims 25, 26, 27, 28 and 29.  George discloses or suggests the limitations of instant claims 25, 27, 28 and 29; see item no. 4 supra.  George does not disclose an embodiment where absorbent is not applied to at least one portion of the workpiece, as required by the instant claim (and required by claim 26).  Carsley indicates it was known in the art, at the time of filing of the present invention, to locally treat 
Based on this disclosure of Carsley et al., to locally treat the material of George et al., i.e. by not applying absorbent to some portion of the alloy, would have been considered to be an obvious variant of the George et al. process by one of ordinary skill in the art.

9.	In a response filed November 30, 2020, Applicant notes that the present claims have been amended such that the rejections made in the prior Office Action are no longer applicable to the claims.  While the examiner agrees, new grounds of rejection of the amended claims are set forth supra.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 12, 2021